DETAILED ACTION
Introduction
Claims 1, 3-7 and 9 have been examined in this application. Claims 1, 3-7, and 9 are amended. Claims 2 and 8 are cancelled. This is a final office action in response to arguments and amendments filed 10/16/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 10/16/2020, have been fully considered.
Regarding the previously made rejections under 112 (arguments presented on p. 7, ln. 12-15), the amendments and arguments are partially persuasive. It is noted that the arguments do not particularly address the rejection of Claim 9 (see p. 17 of the Non-Final Rejection mailed 7/21/2020) and the rejection is maintained. All other previously made rejections under 112 are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 7, ln. 16 – p. 10, ln. 13), the arguments are persuasive. Particularly, the arguments on p. 10 regarding the practical application of vehicle steering systems and the particular improvements due to the calculation of the target steered angle are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 10, ln. 14 – p. 11, ln. 16), the amendments and arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2014/0371992A1 (Di Cairano et al.) and US2009/0112406A1 (Fujii et al.) as well as the previously relied upon art of US2015/0094915A1 (Oyama) and US2013/0238193A1 (Bolourchi et al.).
Claim Objections
Claims 3-5, 7, and 9 are objected to because of the following informalities:
In Claims 3 and 5, “the magnitude of the steering torque” should instead read “a magnitude of a steering torque” as this is the first recitation in the claim of these terms.
In Claim 4, "that causes the the constraint condition" should instead read "that causes the constraint condition".
In Claim 7, "wherein the the processing circuitry" should instead read "wherein the processing circuitry".
In Claim 9, "predated deviation" should instead read "predicted deviation".
In Claim 9, the last limitation should be preceded by "and".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, the claim recites the limitation “wherein the steering-shaft motion model… includes a model configured to receive input of at least one of the target steered angle…” The disclosure as originally filed (see e.g. Claim 6 filed 11/20/2018, Figure 4, specification ¶0034-0038) recites a steered angle being an input to the model, however the steered angle is described as being a sensed quantity (see e.g. specification ¶0021, 0026) and not a target output. The specification does not appear to recite feedback or any other manner in which the target steered angle is provided as an input to the steering-

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, 
Regarding Claim 7, the limitation “a delay from a receipt of the command for the target steered angle of the steering shaft by the steering controller to an actual operation of the motor” renders the claim indefinite. There is no antecedent basis in the claim for the term “the command.” It is not clear if the command is the same as the target steered angle which is “sent” to steering controller circuitry in Claim 1, from which Claim 7 depends, or alternatively if the term “command” could encompass some other information such as feedback or something else entirely. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as any delay related to a command or instruction.
Regarding Claim 9, the claim is indefinite as it is unclear what is performing the method. It is unknown if the method is carried out by a controller as part of the vehicle, or could merely be calculations performed in a remote server, or something else, or a combination these. The various possible interpretations lead to different scopes of the claim. Although breadth is not indefiniteness, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear (see MPEP 2173.04). Therefore the claim is indefinite. For the purposes of examination, the method is interpreted as being performed by one or more sensors and processing circuitry on the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0371992A1 (Di Cairano et al.) in view of Publication US2009/0112406A1 (Fujii et al.).
Regarding Claim 1, Di Cairano et al. discloses a vehicle driving support device, comprising:  
processing circuitry (see Figure 11, [0028, 0112]) configured to acquire a detection result from at least one sensor configured to detect a travel state and a steering state of a vehicle (see [0041, 0109] measured angle and rotation speed of the steering column using one or more sensors, parameters which define a state of a vehicle component while traveling and steering state);  
the processing circuitry is further configured to acquire target path information indicating a target ground path on which the vehicle is to travel (see [0083], a desired position within the road);  
the processing circuitry is further configured to use a vehicle motion model describing a motion of the vehicle (see [0083] an actual position is defined by model of equation (3), and see [0041-0045] a mathematical model of movement of the vehicle), to thereby generate a predicted deviation of a position of the vehicle from the target path information (see [0083] the difference p(s)-pref(s) between actual and desired position, which is optimized before control (i.e. the deviation is a predicted result));   
torque to control the motor (see [0081] selecting value of EPS torque) based on the deviation of the position of the vehicle from the target path information (see [0081], the value is determined by optimizing cost functions, which may include [0083] the cost function considering the deviation);
the processing circuitry is further configured to calculate a cost function formed of the predicted deviation of the position of the vehicle from the target path information and the predicted twist amount of the steering shaft, or configured to calculate a cost function formed of the predicted 2Application No. 16/303,276Reply to Office Action of July 21, 2020deviation of the position of the vehicle from the target path information (see [0081, 0083] the cost function J formed of the deviation) and a constraint condition relating to the predicted twist amount of the steering shaft (see [0081] an effect constraint is determined, and see [0068, 0077, Figure 11] and Claim 1, in calculating solutions (predicting potential states) a constraint may be applied, based on the torque applied on the steering wheel by a driver, which is a parameter that is related to predicted twist amount, as torque is proportional to an angle of twist. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.); and  
the processing circuitry is further configured to calculate the target torque to be sent to the steering controller circuitry based on a convergence calculation to converge a value equal to or less than a predetermined value set in advance or a minimum value (see [0081], the EPS torque based on minimizing the cost functions).  


Di Cairano et al. further discloses using a constraint condition related to predicted twist amount (see Claim 1, [0068, 0081], and mapping above, a constraint of driver applied torque (which is related to twist amount) applied to predicted output torque).
Di Cairano et al. does not explicitly recite
the processing circuitry is further configured to use a steering-shaft motion model describing a motion of a steering shaft configured to couple a steering wheel and a motor configured to support steering of the vehicle to each other, to thereby generate a predicted twist amount of the steering shaft.

However Fujii et al. teaches a power steering control device (see e.g. Claim 1), wherein
the processing circuitry (see Figures 1, 3, [0031]) is further configured to use a steering-shaft motion model describing a motion of a steering shaft configured to couple a steering wheel and a motor configured to support steering of the vehicle to each other (see [0037-0040] and Figure 3, state amount estimating section 60 and correction calculating section 70, an overall mathematical model to determine motion state (angle and angular velocity) of torsion bar 20 that couples the steering wheel 1 and motor 6), to thereby generate a predicted twist amount of the steering shaft (see [0038, 0039], using the torque at the steering wheel Th, calculation of torsion angle θt in the torsion bar can be performed as part of the state vector can be used [0042] as part of optimization, i.e. generating predicted outcomes).


	Di Cairano et al. further discloses calculating a target torque to be sent to steering controller circuitry (see [0081], Figure 1A a value of torque commanded to the EPS system) based on the deviation of the position of the vehicle from the target path information (see [0081, 0083] and mapping above) and a torque of the steering shaft so as to reduce the twist amount of the steering shaft (see [0081], Claim 1, the torque is calculated based on the cost function and constraints, which may be a torque of the steering shaft applied by the driver being limited to a maximum, i.e. a reduced torque, which reduces the twist amount, as twist amount is proportional to torque).
Di Cairano et al. does not explicitly recite
the processing circuitry is further configured to calculate a target of steered angle of a steering shaft to be sent to steering controller circuitry configured to control the motor based on the deviation of the position of the vehicle from the target path information and a twist amount of the steering shaft so as to reduce the twist amount of the steering shaft

However Fujii et al. teaches the power steering control device, wherein
the processing circuitry is further configured to calculate a target of steered angle of a steering shaft to be sent to steering controller circuitry configured to control the motor (see Figure 3, Claim 9, a target value of steering assist torque can be converted to a target angle of the steering shaft, to be sent to further circuitry to control the motor, using the correction calculating section) based on a twist amount of the steering shaft (see Figure 3, [0054] the correction amount calculating section 71 uses torsion angle θt or state amount estimating section receiving torsion angle θt).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output of torque in the system of Di Cairano et al. to further be converted to target angle, based on twist amount, and using the model as taught by Fujii et al., with the motivation of improving driving performance and steering feel by considering characteristics of a model of a steering system when calculating power steering outputs (see Fujii et al. [0009, 0010]).

Regarding Claim 4, Di Cairano et al. discloses wherein the processing circuitry is configured to calculate the cost function formed of the predicted deviation of the position of the vehicle from the target path information (see [0083] the cost function J formed of the deviation) and the constraint condition relating to the predicted twist amount of the steering shaft (see [0081] an effect constraint is determined, and see [0068, 0077, Figure 11] and Claim 1, in calculating solutions (predicting potential states) a constraint may be applied, based on the torque applied on the steering wheel by a driver, which is a parameter that is related to twist amount, as torque is proportional to an angle of twist. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.).

Di Cairano et al. further discloses wherein the processing circuitry is configured to calculate the target torque of the steering shaft to be sent to the steering controller circuitry using the convergence calculation that causes the the constraint condition to be satisfied and causes the cost function to converge to a 3Application No. 16/303,276 Reply to Office Action of July 21, 2020value equal to or less than a predetermined value set in advance or a minimum value (see [0081], the value of torque is calculated that minimizes the cost functions and is selected from the range determined by the effect constraint).  
Di Cairano et al. does not explicitly recite
 the vehicle driving support device according to claim 1, wherein the processing circuitry is configured to calculate the target steered angle of the steering shaft to be sent to the steering controller circuitry…

However Fujii et al. teaches the power steering control device as above, wherein
the processing circuitry is further configured to calculate a target of steered angle of a steering shaft to be sent to steering controller circuitry configured to control the motor (see Claim 9, a target value of steering assist torque can be converted to a target angle of the steering shaft, to be sent to further circuitry to control the motor).
 Di Cairano et al. and Fujii et al. was provided in the above rejection of Claim 1. 

Regarding Claim 5, Di Cairano et al. discloses the vehicle driving support device according to claim 4, wherein the constraint condition is changed in accordance with the magnitude of the steering torque detected by the at least one sensor (see [0059-0062] the amount of EPS torque (the constraint) is limited based on the current torque applied by the driver, which [0111] may be detected by a sensor).  

Regarding Claim 6, Di Cairano et al. does not explicitly recite the vehicle driving support device according to claim 1, wherein the steering-shaft motion model describing the motion of the steering shaft includes a model configured to receive input of at least one of the target steered angle, a steered angular velocity, a steered angular acceleration, or a steered angular jerk to calculate the twist amount of the steering shaft.  

Fujii et al. teaches the power steering control device as above, 
wherein the steering-shaft motion model describing the motion of the steering shaft includes a model configured to receive input of at least one of the target steered angle, a steered angular velocity, a steered angular acceleration, or a steered angular jerk to calculate the twist amount of the steering shaft (see [0032] angular velocity of the steering shaft can be estimated as a transmission characteristic of the steering assist torque and [0055] the correction value calculating section 70 determines a correction value while considering the transmission characteristic. In other words, the angular velocity is an input received as part of the model which calculates θt as part of the state).  
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Di Cairano et al. and Fujii et al. was provided in the above rejection of Claim 1. 

Regarding Claim 9, Di Cairano et al. discloses a vehicle driving support method to support driving of a vehicle (see e.g. Claim 1), the vehicle driving support method comprising (see Figure 11, [0028, 0112] the method carried out using a processor): 4Application No. 16/303,276 Reply to Office Action of July 21, 2020  
acquiring a detection result from at least one sensor configured to detect a travel state and a steering state of the vehicle (see [0041, 0109] measured angle and rotation speed of the steering column using one or more sensors, parameters which define a state of a vehicle component while traveling and steering state);   
acquiring target path information indicating a target ground path on which the vehicle is to travel (see [0083], a desired position within the road);
using a vehicle motion model describing a motion of the vehicle (see [0083] an actual position is defined by model of equation (3), and see [0041-0045] a mathematical model of movement of the vehicle), to thereby generate a predated deviation of a position of the vehicle from the target path information (see [0083] the difference p(s)-pref(s) between actual and desired position, which is optimized before control (i.e. the deviation is a predicted result));    
calculating a target torque for a steering shaft to be sent to a steering controller configured to control the motor (see [0081] selecting value of EPS torque) based on the deviation of the position of the vehicle from the target path information (see [0081], the value is determined by optimizing cost functions, which may include [0083] the cost function considering the deviation),
(see [0083] the cost function J formed of the deviation) and a constraint condition relating to the predicted twist amount of the steering shaft (see [0081] an effect constraint is determined, and see [0068, 0077, Figure 11] and Claim 1, in calculating solutions (predicting potential states) a constraint may be applied, based on the torque applied on the steering wheel by a driver, which is a parameter that is related to twist amount, as torque is proportional to an angle of twist. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.);   
calculating the target torque of the steering shaft to be sent to the steering controller circuitry based on a convergence calculation  to converge a value equal to or less than a predetermined value set in advance or a minimum value (see [0081], the EPS torque based on minimizing the cost functions).  


Di Cairano et al. further discloses using a constraint condition related to twist amount for predicted solutions (see Claim 1, [0068, 0081], and mapping above, a constraint on predicted driver applied torque, which is related to twist amount).
Di Cairano et al. does not explicitly recite
using a steering-shaft motion model describing a motion of a steering shaft configured to couple a steering wheel and a motor configured to support steering of the vehicle to each other, to thereby generate a predicted twist amount of the steering shaft.

However Fujii et al. teaches a technique in power steering control (see e.g. Claim 1), including
 (see [0037-0040] and Figure 3, state amount estimating section 60 and correction calculating section 70, an overall mathematical model to determine motion state (angle and angular velocity) of torsion bar 20 that couples the steering wheel 1 and motor 6), to thereby generate a predicted twist amount of the steering shaft (see [0038, 0039], using the torque at the steering wheel Th, calculation of torsion angle θt in the torsion bar can be performed as part of the state vector can be used [0042] as part of optimization, i.e. generating predicted outcomes).


	Di Cairano et al. further discloses calculating a target torque to be sent to steering controller circuitry (see [0081], Figure 1A a value of torque commanded to the EPS system) based on the deviation of the position of the vehicle from the target path information (see [0081, 0083] and mapping above) and a torque of the steering shaft so as to reduce the torque of the steering shaft (see [0081], Claim 1, the torque is calculated based on the cost function and constraints, which may be a torque of the steering shaft applied by the driver being limited to a maximum, i.e. reduced).
Di Cairano et al. does not explicitly recite
calculating a target steered angle for a steering shaft to be sent to a steering controller configured to control the motor based on the deviation of the position of the vehicle from the target path information and the a twist amount of the steering shaft so as to reduce the twist amount of the steering shaft, 

However Fujii et al. teaches the power steering control as above, including
(see Claim 9, a target value of steering assist torque can be converted to a target angle of the steering shaft, to be sent to further circuitry to control the motor), based on the twist amount of the steering shaft (see Figure 3, [0054] the correction amount calculating section 71 uses torsion angle θt or state amount estimating section receiving torsion angle θt).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output of torque in the system of Di Cairano et al. to further be converted to target angle, based on twist amount, and using the model as taught by Fujii et al., with the motivation of improving driving performance and steering feel by considering characteristics of a model of a steering system when calculating power steering outputs (see Fujii et al. [0009, 0010]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0371992A1 (Di Cairano et al.) in view of Publication US2009/0112406A1 (Fujii et al.), further in view of Publication US2015/0094915A1 (Oyama).
Regarding Claim 3, Di Cairano et al. does not explicitly recite the vehicle driving support device according to claim 1, wherein at least one of the vehicle motion model and the steering-shaft motion model is changed in accordance with the magnitude of the steering torque detected by the at least one sensor.  

However Oyama teaches a vehicle driving support device (see Claim 1 lane keeping control system), 
(see Figure 6, [0027], to determine steering necessary for a vehicle to travel a target course (to predict vehicle motion), a type of feedback control is selected based on the value of a steering torque Td exerted by a driver, which is then used to calculate a positional deviation amount. In other words, the vehicle motion model is changed in accordance with the torque [0022] detected by a sensor). Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle motion model as provided in Di Cairano et al. (see Di Cairano et al. [0083, 0041-0045]) to further consider a magnitude of steering torque, as is taught by Oyama, with the motivation of improving the response of the system by allowing the control to continue without excessively interfering with a driver's steering intention (see Oyama [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0371992A1 (Di Cairano et al.) in view of Publication US2009/0112406A1 (Fujii et al.), further in view of Publication US2013/0238193A1 (Bolourchi et al.).

Regarding Claim 7, Di Cairano et al. does not explicitly recite the vehicle driving support device according to claim 1, wherein the the processing circuitry further includes a model containing a delay from a receipt of the command for the target steered angle of the steering shaft by the steering controller to an actual operation of the motor.  
However Bolourchi et al. teaches an electric power steering system (see Claim 1)
Including a model containing a delay from a receipt of the command for the target steered angle of the steering shaft by the steering controller to an actual operation of the motor (see Claim 10, the on-center torque adjustment portion of the model (to control a motor) uses a delay time associated with a command signal, i.e. a delay between a target value and actual operation occurring).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Di Cairano et al. to further incorporate a delay time model as taught by Bolourchi et al., with the motivation of increasing the robustness of the system by improving the model for near center steering conditions (see Bolourchi et al. [0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                               

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619